DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification
The disclosure is objected to because of the following informalities: reference to specific claims, e.g. reference to claim 1 on page 2, is improper and should be avoided.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 7, the recitation “the power supply” lacks positive antecedent basis in the claims.
	With respect to claim 9, the recitation “said transceiver apparatus” lacks positive antecedent basis in the claims.
	With respect to claim 10, the recitation “the control unit” lacks positive antecedent basis in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al  (CN201385983Y).

With respect to claim 1, Zhao et al disclose a gripper (see the gripper in figure 1) for the lifting of loads, comprising: a central support (figure 3 shows the gripper arms extending from a central support) including a hooking group 1 for suspending the gripper; three or more arms 5 each one thereof has an end hinged to said central support in a first hinge point (at 3); an autonomous actuation (via hydraulic pressure) group of said arms, carried by said central support; each one of said arms being able to be actuated between a position of minimum opening and a position of maximum opening around said first hinge point; said three or more arms being evenly spaced angularly therebetween (figure 3 shows arms 5 evenly angularly spaced around central support).

With respect to claim 2, Zhao et al disclose the gripper according to claim 1, comprising four arms 5.

	With respect to claim 5, Zhao et al disclose the gripper according to claim 1, wherein said actuation group comprises at least a first hydraulic 2 or pneumatic actuator for each one of said arms, for the actuation around said first hinge point.
	
	With respect to claim 7, Zhao et al disclose the gripper according to claim 5, wherein said actuation group comprises a hydraulic pump (while not explicitly disclosed, it is understood that the hydraulic cylinders that move the arms are controlled via hydraulic pump) or a compressor for the power supply of said hydraulic or pneumatic actuators, and an endothermic engine (engine of crane or vehicle) for actuating said hydraulic pump or said compressor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al in view of Bouillon et al (U.S. Patent no. 5,184,860).

With respect to claims 3, 4 and 6, Zhao et al disclose the gripper according to claim 1; however, Zhao et al do not teach the arms comprises two arm portions hinged therebetween in a second hinge point.
	Bouillon et al disclose a remote controlled gripping device having gripping arms and each gripping arms comprises two arm portions.  First arm portions 16 and 17 are hinged on central support 29 at 35 and 36, respectively.  Second arm portions (61, 62, 66) are hinged on first arm portions 16 and 17 at 39 and 40.  The actuation group comprises a second hydraulic 45, 46 or pneumatic actuator for each one of said arms, for the actuation around said second hinge point. The hinged second arm portions would appear to allow for gripping loads of various sizes.  
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide Zhao et al with the second arm portions as taught by Bouillon et al so that loads of various sizes can be lifted. 

With respect to claims 8 and 9, Zhao et al do not teach the gripper according to claim 1, wherein said actuation group comprises a control unit associated to a transceiver apparatus to allow to control remotely the gripper. 
Bouillon et al teach a remote controlled gripping device to allow for accurate and positioning of the load (col. 1, lines 42-61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zhao et al with a remotely controlled gripper to allow for more accurate positioning of a load.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein on the second portion of each arm there is a sensor or group of sensors associated to the control unit, by allowing an autonomous and independent motion and control of each arm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solomon et al, Guo et al, D’Angela, Qiao et al, Tygard, and Moraru disclose grippers having different style arms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/